STATEMENT OF ADDITIONAL INFORMATION April 1, 2014, as revised or amended, May 1, 2014, June 1, 2014, August 1, 2014, September 1, 2014, September 11, 2014, October 1, 2014, December 1, 2014, February 1, 2015, February 27, 2015 and March 9, 2015 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date CitizensSelect Funds CSF April 30 th September 1 st CitizensSelect Prime Money Market Fund CSPMMF Class A/CZAXX Class B/CZBXX Class C/CZCXX Class D/CZDXX CitizensSelect Treasury Money Market Fund CSTMMF Class A/CEAXX Class B/CEBXX Class C/CECXX Class D/CEDXX Dreyfus Cash Management DCM Administrative/ DACXX January 31 st June 1 st Agency/DMCXX Institutional/DICXX Investor/DVCXX Participant/DPCXX Dreyfus Government Cash Management Funds DGCMF Dreyfus Government Cash Management DGCM Administrative/ DAGXX January 31 st June 1 st Agency/DGMXX Institutional /DGCXX Investor/DGVXX Participant/DPGXX Dreyfus Government Prime Cash Management DGPCM Administrative/ DAPXX January 31 st June 1 st Agency/DRPXX Institutional/DIPXX Investor/DVPXX Participant/DGPXX GRP1-SAI-0215 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30 th September 1 st Participant Advantage/DPTXX Institutional Advantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31 st August 1 st Reserve/DRSXX Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF N/A March 31 st August 1 st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31 st May 1 st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Reserves Treasury Fund DIRTF Institutional/DNSXX December 31 st May 1 st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Reserves Treasury Prime Fund DIRTPF Institutional/DUPXX December 31 st May 1 st Hamilton/DHMXX Premier/DMEXX Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Investor/DIAVX July 31 st December 1 st Class I/DIASX Class Y/DAIYX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31 st December 1 st Class C/DTECX Class I/DITIX Class Y/DITYX Dreyfus Short Term Income Fund DSTIF Class D/DSTIX July 31 st December 1 st Class P/DSHPX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31 st May 1 st Class 2/DLATX Dreyfus Municipal Cash Management Plus DMCMP Administrative/ DAMXX January 31 st June 1 st Agency/DRAXX Institutional/DIMXX Investor/DVMXX Participant/DMPXX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus New York Municipal Cash Management DNYMCM Administrative/ DAYXX January 31 st June 1 st Institutional/DIYXX Investor/DVYXX Participant/DPYXX Dreyfus Opportunity Funds DOF Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30 th February 1 st Class C/DLDCX Class I/DLDRX Dreyfus Strategic Beta Emerging Markets Equity Fund DSBEMEF Class A/DOFAX October 31 st February 27 th Class C/DOFCX Class I/DOFIX Class Y/DOFYX Dreyfus Strategic Beta Global Equity Fund DSBGEF Class A/DBGAX October 31 st February 27 th Class C/DBGCX Class I/DBGIX Class Y/DBGYX Dreyfus Strategic Beta U.S. Equity Fund DSBUSEF Class A/DOUAX October 31 st February 27 th Class C/DOUCX Class I/DOUIX Class Y/DOUYX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31 st August 1 st Class D/DSIBX Class I/DIMIX Class Y/DMYBX Dreyfus Short Duration Bond Fund SDBF Class D/DSDDX November 30 th April 1 st Class I/DSIDX Class Y/DSYDX Class Z/DSIGX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Tax Exempt Cash Management Funds DTECMF Dreyfus Tax Exempt Cash Management DTECM Administrative/ DEAXX January 31 st June 1 st Institutional/DEIXX Investor/DEVXX Participant/DEPXX Dreyfus California AMT-Free Municipal Cash Management DCAAMT Administrative/ DFAXX January 31 st June 1 st Institutional/DIIXX Investor/DAIXX Participant/DFPXX Dreyfus New York AMT-Free Municipal Cash Management DNYAMT Administrative/ DDVXX January 31 st June 1 st Classic/DLCXX Institutional/DYIXX Investor/DYVXX Dreyfus Treasury & Agency Cash Management DTACM Administrative/ DTAXX January 31 st June 1 st Agency/DYAXX Institutional/DTRXX Investor/DTVXX Participant/DTPXX Premier/DYPXX Select/DTSXX Service/DSRXX Dreyfus Treasury Prime Cash Management DTPCM Administrative/ DARXX January 31 st June 1 st Agency/DSAXX Institutional/DIRXX Investor/DVRXX Participant/DPRXX Dreyfus Worldwide Dollar Money Market Fund, Inc. WDMMF DWDXX October 31 st February 27 th The Dreyfus Fund Incorporated DF DREVX December 31 st May 1 st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31 st October 1 st Class C/DTCCX Class I/DRTCX Class Z/DRTHX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended November 30 th and December 31 st "last fiscal year" means the fiscal year ended in 2013, and for funds with fiscal years ended January 31 st “last fiscal year” means the fiscal year ended in 2014. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-5 Board Members' and Officers' Fund Share Ownership I-6 Board Members' Compensation I-7 OFFICERS I-8 CERTAIN PORTFOLIO MANAGER INFORMATION I-11 MANAGER'S COMPENSATION I-13 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-15 OFFERING PRICE I-20 RATINGS OF MUNICIPAL OBLIGATIONS I-20 RATINGS OF MUNICIPAL BONDS I-21 RATINGS OF CORPORATE DEBT SECURITIES I-21 SECURITIES OF REGULAR BROKERS OR DEALERS I-21 COMMISSIONS I-25 PORTFOLIO TURNOVER VARIATION I-27 SHARE OWNERSHIP I-28 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders II-2 Dreyfus TeleTransfer Privilege II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 Right of Accumulation II-4 HOW TO REDEEM SHARES II-4 Wire Redemption Privilege II-6 SHAREHOLDER SERVICES II-7 Fund Exchanges II-8 Dreyfus Auto-Exchange Privilege II-9 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-9 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-14 Funds other than Money Market Funds II-14 Money Market Funds II-21 INVESTMENT RESTRICTIONS II-28 Fundamental Policies II-28 Nonfundamental Policies II-39 Policies Related to Fund Names II-43 DIVIDENDS AND DISTRIBUTIONS II-44 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-45 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-47 ADMINISTRATIVE SERVICES PLAN II-48 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-49 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-50 California II-50 General Information II-50 Economy II-50 Population II-50 State Indebtedness and Other Obligations II-50 General Obligation Bonds II-51 Commercial Paper Program II-51 Bank Arrangements II-51 Lease-Revenue Debt II-52 Non-Recourse Debt II-52 Build America Bonds II-52 Economic Recovery Bonds II-52 Tobacco Settlement Revenue Bonds II-53 Future Issuance Plans II-53 Cash Flow Borrowings and Management II-54 Ratings II-54 State Funds and Expenditures II-54 The Budget and Appropriations Process II-54 The State General Fund II-55 The Special Fund for Economic Uncertainties II-55 The Budget Stabilization Account II-55 Inter-Fund Borrowings II-55 State Expenditures II-56 State Appropriations Limit II-56 Pension Trusts II-56 Health and Human Services II-57 Health Care II-58 Unemployment Insurance II-58 Local Governments II-58 Trial Courts II-59 Proposition 98 II-59 Constraints on the Budget Process II-60 Tax Revenues II-62 Special Fund Revenues II-62 State Economy and Finances II-62 Fiscal Year 2013-14 Budget II-62 Fiscal Year 2014-15 Budget II-63 Litigation II-65 Action Challenging Cap and Trade Program Auctions II-65 Actions Challenging School Financing II-65 Actions Challenging Statutes Which Reformed California Redevelopment Law II-65 Action Regarding Furlough of State Employees II-66 Action Challenging Use of Mortgage Settlement Proceeds II-66 Action Challenging Fire Prevention Fee II-66 Tax Refund Cases II-66 Environmental Matters II-67 Escheated Property Claims II-68 Action Seeking Damages for Alleged Violations of Privacy Rights II-68 Action Regarding Special Education II-68 Actions Seeking Medi-Cal Reimbursements and Fees II-68 Prison Healthcare Reform II-69 Actions Regarding Proposed Sale of State-Owned Properties II-70 High-Speed Rail Litigation II-70 Actions Regarding State Mandates II-71 New York II-71 Economic Trends II-71 U.S. Economy II-71 State Economy II-72 The City of New York II-72 Other Localities II-72 Special Considerations II-73 State Finances II-74 Prior Fiscal Year Results II-75 Fiscal Year 2014-15 Enacted Budget Financial Plan II-76 Cash Position II-77 State Indebtedness II-77 General II-77 Limitations on State-Supported Debt II-77 State-Supported Debt II-78 Ratings II-78 Fiscal Year 2014-15 State Supported Borrowing Plan II-78 Pension and Retirement Systems II-79 Litigation II-80 General II-80 Real Property Claims II-80 Tobacco Master Settlement Agreement II-81 Arbitration Related to Tobacco Master Settlement Agreement II-81 West Valley Litigation II-82 Medicaid Nursing Home Rate Methodology II-82 School Aid II-83 Sales Tax II-84 Insurance Department Assessments II-84 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder ® III-13 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent ¾ Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-24 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-32 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-41 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-45 Master Limited Partnerships (MLPs) III-45 Derivatives III-46 Futures Transactions III-49 Options III-50 Swap Transactions III-51 Contracts for Difference III-53 Credit Linked Securities III-53 Credit Derivatives III-53 Structured Securities and Hybrid Instruments III-54 Exchange-Linked Notes III-54 Participation Notes III-55 Custodial Receipts III-55 Combined Transactions III-55 Future Developments III-55 Foreign Currency Transactions III-56 Commodities III-57 Short-Selling III-57 Lending Portfolio Securities III-58 Borrowing Money III-58 Borrowing Money for Leverage III-58 Reverse Repurchase Agreements III-58 Forward Commitments III-59 Forward Roll Transactions III-59 Illiquid Securities III-60 Illiquid Securities Generally III-60 Section 4(2) Paper and Rule 144A Securities III-60 Non-Diversified Status III-60 Cyber Security Risk III-60 Investments in the Technology Sector III-61 Investments in the Real Estate Sector III-61 Investments in the Infrastructure Sector III-61 Investments in the Natural Resources Sector III-62 Money Market Funds III-62 Ratings of Securities III-62 Treasury Securities III-63 U.S. Government Securities III-63 Repurchase Agreements III-63 Bank Obligations III-64 Bank Securities III-65 Floating and Variable Rate Obligations III-65 Participation Interests III-65 Asset-Backed Securities III-65 Commercial Paper III-66 Investment Companies III-66 Foreign Securities III-66 Municipal Securities III-66 Derivative Products III-66 Stand-By Commitments III-66 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-67 Borrowing Money III-67 Reverse Repurchase Agreements III-67 Forward Commitments III-67 Interfund Borrowing and Lending Program III-67 Lending Portfolio Securities III-67 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-68 Short-Term Issue Credit Ratings III-69 Municipal Short-Term Note Ratings Definitions III-70 Moody's III-70 Long-Term Obligation Ratings and Definitions III-70 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-71 Fitch III-72 Corporate Finance Obligations — Long-Term Rating Scales III-72 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-73 DBRS III-73 Long Term Obligations III-73 Commercial Paper and Short Term Debt III-74 ADDITIONAL INFORMATION ABOUT THE BOARD III-75 Boards' Oversight Role in Management III-75 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-76 MANAGEMENT ARRANGEMENTS III-76 The Manager III-76 Sub-Advisers III-76 Portfolio Allocation Manager III-78 Portfolio Managers and Portfolio Manager Compensation III-78 Certain Conflicts of Interest with Other Accounts III-84 Code of Ethics III-85 Distributor III-86 Transfer and Dividend Disbursing Agent and Custodian III-86 Funds' Compliance Policies and Procedures III-87 DETERMINATION OF NAV III-87 Valuation of Portfolio Securities (funds other than money market funds) III-87 Valuation of Portfolio Securities (money market funds only) III-88 Calculation of NAV III-88 Expense Allocations III-88 NYSE and Transfer Agent Closings III-89 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-89 Funds Other Than Money Market Funds III-89 Money Market Funds III-89 TAXATION III-90 Taxation of the Funds III-90 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-92 Sale, Exchange or Redemption of Shares III-93 PFICs III-94 Non-U.S. Taxes III-94 Foreign Currency Transactions III-95 Financial Products III-95 Payments with Respect to Securities Loans III-95 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-95 Inflation-Indexed Treasury Securities III-95 Certain Higher-Risk and High Yield Securities III-96 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-96 Investing in Mortgage Entities III-97 Tax-Exempt Shareholders III-97 Backup Withholding III-97 Foreign (Non-U.S.) Shareholders III-97 The Hiring Incentives to Restore Employment Act III-98 Possible Legislative Changes III-99 Other Tax Matters III-99 PORTFOLIO TRANSACTIONS III-99 Trading the Funds' Portfolio Securities III-100 Soft Dollars III-102 IPO Allocations III-103 Disclosure of Portfolio Holdings III-103 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-104 Proxy Voting By Dreyfus III-104 Summary of BNY Mellon's Proxy Voting Guidelines III-105 Proxy Voting by ISS III-112 Summary of the ISS Guidelines III-112 Accountability III-113 Stewardship III-113 Independence III-113 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-123 Massachusetts Business Trusts III-123 Fund Shares and Voting Rights III-123 GLOSSARY III-124 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Nathan Leventhal Board Member President Emeritus of the Lincoln Center for the Performing Arts (2001 - present) Chairman of the Avery Fisher Artist Program (1197 - 2014) Commissioner, NYC Planning Commission (2007 - 2011) Movado Group, Inc., Director (2003 - present) Robin A. Melvin 1963 Board Member Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013 - present) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 - 2012) N/A I-1 Roslyn M. Watson Board Member Principal, Watson Ventures, Inc., a real estate investment company (1993 - present) N/A Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) 1 Each of the Independent Board Members serves on the board's audit, nominating, compensation and litigation committees, except that Mr. DiMartino does not serve on the compensation committee. Interested Board Members Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years J. Charles Cardona ¹ 1955 Board Member President and a Director of the Manager Executive Vice President of the Distributor (1997 – present) President of Dreyfus Institutional Services Division N/A Gordon J. Davis ² Board Member Partner in the law firm of Venable LLP (2012 - present) Partner in the law firm of Dewey & LeBoeuf LLP (1994 - 2012) Consolidated Edison, Inc., a utility company, Director (1997 - 2014) The Phoenix Companies, Inc., a life insurance company, Director (2000 - 2014) Isabel P. Dunst ³ Board Member Of Counsel to the law firm of Hogan Lovells LLP (2015 – present; previously, Partner in the firm) N/A 1 Mr. Cardona is deemed to be an Interested Board Member of all of the funds because of his positions with the Manager and its affiliates. Mr. Cardona does not serve on the board's audit, nominating, compensation or litigation committees. 2 Mr. Davis is deemed to be an Interested Board Member of DF, DIGF, DLA, DTCF and WDMMF as a result of his affiliation with Venable LLP, which provides legal services to these funds. Mr. Davis does not serve on the audit, nominating, compensation or litigation committees of the boards of DF, DIGF, DLA, DTCF and WDMMF. 3 Ms. Dunst is deemed to be an Interested Board Member of all of the funds because until January 1, 2015, she was a partner of Hogan Lovells LLP, a law firm which provides legal services to BNY Mellon and certain of its affiliates, but not the Manager or the funds. Ms. Dunst is not involved in these representations. Ms. Dunst does not serve on the board's audit, nominating, compensation or litigation committees. I-2 The following table shows the year each board member joined each fund's board. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley J. Charles Cardona Gordon J. Davis Isabel P. Dunst CSF 2002 2013 2014 2014 2013 2014 2013 2014 DCM 1995 2014 2010 2010 2007 2014 2014 1991 DGCMF 1995 2014 2010 2010 2007 2014 2014 1991 ICAF 2002 2009 2014 2014 2009 2014 2012 2014 IPMMF 1997 2009 2014 2014 2009 2014 2012 2014 IRF 2008 2009 2014 2014 2009 2014 2012 2014 DIGF 1995 2009 2014 2014 2009 2014 2012 2014 DLA 1995 2009 2014 2014 2009 2014 2012 2014 DMCMP 1995 2014 2010 2010 2007 2014 2014 1991 DNYMCM 1995 2014 2010 2010 2007 2014 2014 1991 DOF 2000 2009 2014 2014 2009 2014 2012 2014 PSIMBF 1995 2009 2014 2014 2009 2014 2012 2014 SDBF 1995 2009 2014 2014 2009 2014 2012 2014 DTECMF 1995 2014 2010 2010 2007 2014 2014 1991 DTACM 1995 2014 2010 2010 2007 2014 2014 1991 DTPCM 1995 2014 2010 2010 2007 2014 2014 1991 WDMMF 1995 2009 2014 2014 2009 2014 2012 2014 DF 1995 2009 2014 2014 2009 2014 2012 2014 DTCF 1995 2009 2014 2014 2009 2014 2012 2014 Each board member, except for Mr. Cardona, has been a Dreyfus Family of Funds board member for over fifteen years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. Independent Board Members · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, I-3 acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served as President of Lincoln Center for the Performing Arts and Chairman of the Avery Fisher Artist Program; he is now President Emeritus of Lincoln Center for the Performing Arts. · Robin A. Melvin – Ms. Melvin currently serves as a Board member of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois. Ms. Melvin served as a Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. · Roslyn M. Watson – Ms. Watson has been a business entrepreneur in commercial and residential real estate for over 15 years. Ms. Watson currently serves as President and Founder of Watson Ventures, Inc. a real estate development investment firm, and her current board memberships include American Express Bank, FSB, The Hyams Foundation, Inc., Pathfinder International and Simmons College. Previously, she held various positions in the public and private sectors, including General Manager for the Massachusetts Port Authority. She has received numerous awards, including the Woman of Achievement award from the Boston Big Sister Association and the Working Woman of the Year Award from Working Woman Magazine. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms. Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region. Ms. Wiley currently serves on the board of Blue Cross Blue Shield of Massachusetts. She has also served on the boards of several public companies and charitable organizations, including serving as chair of the advisory board of PepsiCo African-American. Interested Board Members · J. Charles Cardona – Mr. Cardona is the President and a Director of Dreyfus and the Chief Executive Officer of BNY Mellon Cash Investment Strategies, a division of Dreyfus. Mr. Cardona is an Executive Vice President of the Distributor. He also serves as President of the Institutional Services Division of the Distributor. He joined the Institutional Services Division in 1985 with management responsibility for all Institutional Operations and Client Service units. Prior to joining the Institutional Services Division, he served as Assistant Director of Sales and Services in Dreyfus Retail Division of the Distributor, which he joined in 1981. · Gordon J. Davis – Mr. Davis is a partner in the law firm of Venable LLP where his practice focuses on complex real estate, land use development and related environmental matters; state and municipal authorities and financings; and cultural and not-for-profit organizations. Prior to joining the firm in 2012, Mr. Davis was a partner in the law firm of Dewey & LeBoeuf LLP from 1994 until 2012. Mr. Davis also served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York. Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City. He has also served as President of Lincoln Center. Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a I-4 predecessor of BNY Mellon in August 1994 and related management changes). He also served as a Director of Consolidated Edison, Inc., a utility company, and The Phoenix Companies, Inc., a life insurance company. · Isabel P. Dunst – Ms. Dunst has been practicing law for almost 40 years. Half of her career was spent at the U.S. Department of Health and Human Services, including serving as the Deputy General Counsel, the senior career legal position. Ms. Dunst currently is Of Counsel to Hogan Lovells LLP, a Washington based international law firm, which she joined in 1990. Ms. Dunst was a partner of the firm for approximately 20 years. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing CSF 4 1 1 0 0 DCM 3 1 1 0 0 DGCMF 3 1 1 0 0 ICAF 4 1 1 0 0 IPMMF 4 1 1 0 0 IRF 4 1 1 0 0 DIGF 4 1 1 0 0 DLA 4 1 1 0 0 DMCMP 3 1 1 0 0 DNYMCM 3 1 1 0 0 DOF 4 1 1 0 0 PSIMBF 4 1 1 0 0 SDBF 4 1 1 0 0 DTECMF 3 1 1 0 0 DTACM 3 1 1 0 0 DTPCM 3 1 1 0 0 WDMMF 4 1 1 0 0 DF 4 1 1 0 0 DTCF 4 1 1 0 0 I-5 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2014. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley Gordon J. Davis Isabel P. Dunst J. Charles Cardona CSF None None None None None None None None DCM None None None None None None None None DGCM None None None None None None None None DGPCM None None None None None None None None DICAF None None None None None None None None DIPMMF None None None None None None None None DIPPMMF None None None None None None None None DIRMF None None None None None None None None DIRTF None None None None None None None None DIRTPF None None None None None None None None DIASF None None None None None None None None DITIF None None None None None None None None DSTIF None None None None None None None None DLA None None None None None None None None DMCMP None None None None None None None None DNYMCM None None None None None None None None DNRF None None None None None None None None DSBEMEF None None None None None None None None DSBGEF None None None None None None None None DSBUSEF None None None None None None None None DSIMBF None None None None None None None None SDBF None None None None None None None None DTECM None None None None None None None None DCAAMT None None None None None None None None DNYAMT None None None None None None None None DTACM None None None None None None None None DTPCM None None None None None None None None WDMMF None None None None None None None None DF None None None None None None None None DTCF None None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 None Over $100,000 $50,001-$100,000 $50,001-$100,000 $50,001-$100,000 None None Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on February 5, 2015. I-6 As of December 31, 2014, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. Mr. Cardona will receive no compensation from the funds for serving as a director. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2014, were as follows: Independent Board Members Fund Joseph S. DiMartino* Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley CSF $17,644 $8,083 $116 $116 $7,333 DCM $17,912 N/A $14,330 $14,330 $14,330 DGCMF $14,144 N/A $11,315 $11,315 $11,315 ICAF $73,640 $58,912 $6,039 $6,039 $57,845 IPMMF $39,321 $31,457 $1,400 $1,400 $31,008 IRF $24,608 $19,686 N/A N/A $19,466 DIGF $36,470 $29,176 $29,579 $29,579 $29,102 DLA $4,251 $3,401 N/A N/A $3,363 DMCMP $336 N/A $269 $269 $269 DNYMCM $270 N/A $216 $216 $216 DOF $1,507 $1,206 $1,266 $1,266 $1,206 PSIMBF $7,313 $5,851 $4,709 $4,709 $5,828 SDBF $621 $497 N/A N/A $192 DTECMF $1,823 N/A $1,458 $1,458 $1,458 DTACM $11,905 N/A $9,524 $9,524 $9,524 DTPCM $22,360 N/A $17,888 $17,888 $17,888 WDMMF $388 $310 $96 $96 $310 DF $5,577 $4,462 N/A N/A $4,404 DTCF $5,135 $4,108 $3,797 $3,797 $4,096 Total compensation from the funds and fund complex (**) $1,107,813 $405,750 $709,500 (118) $429,000 (70) $429,750 I-7 Interested Board Members Emeritus Board Members Fund J. Charles Cardona Gordon J. Davis Isabel P. Dunst Clifford L. Alexander Whitney I. Gerard Lyle E. Gramley 1 Arthur A. Hartman George L. Perry Philip Toia 1 CSF N/A $8,083 $116 $11,890 $14,116 N/A $11 $52 $25 DCM N/A N/A $14,330 N/A N/A $2,867 N/A N/A $9,863 DGCMF N/A N/A $11,315 N/A N/A $2,221 N/A N/A $7,821 ICAF N/A $59,217 $6,039 $49,187 $58,912 N/A $19,914 $63,416 $1,318 IPMMF N/A $31,594 $1,400 $28,141 $31,457 N/A $9,644 $33,048 $182 IRF N/A $19,758 N/A $17,202 $19,686 N/A $5,696 $19,686 N/A DIGF N/A $29,190 $29,579 $7,492 $29,176 N/A $2,976 $8,263 $5,048 DLA N/A $3,413 N/A $3,013 $3,401 N/A $993 $3,401 N/A DMCMP N/A N/A $269 N/A N/A $53 N/A N/A $201 DNYMCM N/A N/A $216 N/A N/A $43 N/A N/A $145 DOF N/A $1,206 $1,266 $230 $1,206 N/A $87 $249 $170 PSIMBF N/A $5,858 $4,709 $2,040 $5,851 N/A $1,039 $2,275 $535 SDBF N/A $498 N/A $478 $497 N/A $147 $197 N/A DTECMF N/A N/A $1,458 N/A N/A $286 N/A N/A $1,009 DTACM N/A N/A $9,524 N/A N/A $1,922 N/A N/A $6,489 DTPCM N/A N/A $17,888 N/A N/A $3,609 N/A N/A $12,125 WDMMF N/A $311 $96 $304 $310 N/A $192 $431 $16 DF N/A $4,479 N/A $3,873 $4,462 N/A $1,329 $4,462 N/A DTCF N/A $4,112 $3,797 $1,312 $4,108 N/A $573 $1,455 $685 Total compensation from the funds and fund complex (**) N/A $358,250 $253,000 $158,750 $230,285 $11,000 $39,500 $92,806 $150,750 * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings. ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2014. 1 Messrs. Gramley and Toia receive compensation from the funds for attending board meetings in an advisory role although not board members or emeritus board members of the funds. OFFICERS Name Year of Birth Position 1 Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; Chairman of the Transfer Agent since May 2011 and Executive Vice President of the Distributor since June 2007; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 69 (147) I-8 Name Year of Birth Position 1 Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) J. Charles Cardona 2 Executive Vice President President and a Director of the Manager; Executive Vice President of the Distributor; President of Dreyfus Institutional Services Division 12 (19) James Windels 3 Treasurer Director – Mutual Fund Accounting of the Manager 70 (172) John Pak Deputy General Counsel Deputy General Counsel, Investment Management of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal 70 (172) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 70 (172) Kiesha Astwood Vice President and Assistant Secretary Counsel of BNY Mellon 70 (172) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon and Secretary of the Manager 70 (172) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (172) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (172) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (172) Sarah S. Kelleher Vice President and Assistant Secretary Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 70 ( ) I-9 Name Year of Birth Position 1 Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (172) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 70 (172) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 70 (172) Robert S. Robol 4 Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of the Manager 70 (172) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 70 (172) Robert Svagna 5 Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 70 (172) Matthew D. Connolly Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management 65 (167) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 70 (172) 1 With respect to IRF, each officer has held his or her respective position with the fund since 2008, except for John Pak, Bradley Skapyak and Matthew Connolly and Mmes. Farragher, Astwood and Kelleher, whose dates are as shown above. With respect to CSF, each officer has held his or her respective position with the fund since the date shown above, except Mr. Robol and Mr. Svagna (please see notes 4 & 5). 2 Mr. Cardona is an officer with respect to IRF, IPMMF and ICAF only, a position he has held since 2000 with respect to IPMMF, 2002 with respect to ICAF, and 2008 with respect to IRF. 3 With respect to ICAF, Mr. Windels has held the position with the fund since 2002. 4 Mr. Robol has held this position since 2002 with respect to DF and DLA, 2003 with respect to WDMMF, DICAF and CSF, and 2005 with respect to DTCF, DOF, SDBF, DF, DIGF, IPMMF and PSIMBF. 5 Mr. Svagna has held this position since 2002 with respect to DOF, PSIMBF, DTCF and DF, and 2005 with respect to WDMMF, IPMMF, DIGF, CSF, DLA and SDBF. The address of each officer is 200 Park Avenue, New York, New York 10166. I-10 CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DIASF N/A DITIF N/A DSTIF N/A DSBEMEF N/A DSBGEF N/A DSBUSEF N/A DNRF N/A DSIMBF N/A SDBF N/A DF N/A DTCF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Robert Bayston 4 $968.9M 0 $0 81 $9.2B C. Wesley Boggs 23 $4.9B 17 $685M 53 $7.1B David Bowser 4 $1.5B 6 $880.7M 159 $21.5B Jeffrey Burger 7 $3.2B 1 $52M 304 $916M Thomas Casey 8 $4.5B None N/A 224 $2.1B William Cazalet 23 $4.9B 17 $685M 53 $7.1B Warren Chiang 23 $4.8B 17 $685M 53 $7.1B Sean P. Fitzgibbon 14 $4.6B 5 $377.9M 21 $3.4B Ronald Gala 23 $4.8B 17 $685M 53 $7.1B Peter D. Goslin 23 $4.8B 17 $685M 53 $7.1B David Horsfall 5 $1.5B 9 $1.5B 159 $22.2B Barry K. Mills 13 $5.5B 3 $214.4M 19 $1.4B Nate Pearson 3 $466.7M None N/A None N/A David M. Sealy 13 $5.5B 3 $214.4M 19 $1.4B Elizabeth Slover 15 $6.2B 3 $172.0M 25 $1.7B Robin Wehbe 15 $6.2B 3 $172.0M 25 $1.7B The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. I-11 Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Robert Bayston None N/A N/A C. Wesley Boggs Other Pooled Investment Vehicles 2 $151M Other Accounts 7 $783M David Bowser None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A William Cazalet Other Pooled Investment Vehicles 2 $151M Other Accounts 7 $783M Warren Chiang Other Pooled Investment Vehicles 2 $151M Other Accounts 7 $783M Sean P. Fitzgibbon Other Accounts 2 $184.3M Ronald Gala Other Pooled Investment Vehicles 2 $151M Other Accounts 7 $783M Peter D. Goslin Other Pooled Investment Vehicles 2 $151M Other Accounts 7 $783B David Horsfall None N/A N/A Barry K. Mills Other Accounts 2 $17.0M Nate Pearson None N/A N/A David M. Sealy Other Accounts 2 $17.0M Elizabeth Slover Other 2 $15.9M Robin Wehbe Other 2 $15.9M The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, unless otherwise indicated. I-12 Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Robert Bayston DIASF None C. Wesley Boggs DSBEMEF None DSBGEF None DSBUSEF None DTCF None David Bowser DSTIF None DITIF None SDBF None Jeffrey Burger DSIMBF None Thomas Casey DSIMBF None William Cazalet DSBEMEF None DSBGEF None DSBUSEF None DTCF None Warren Chiang DSBEMEF None DSBGEF None DSBUSEF None DTCF None Sean P. Fitzgibbon DF None Ronald Gala DSBEMEF None DSBGEF None DSBUSEF None DTCF None Peter D. Goslin DSBEMEF None DSBGEF None DSBUSEF None David Horsfall DIASF None DITIF None DSTIF None SDBF None Barry K. Mills DF None Nate Pearson DIASF None David M. Sealy DF $1-$10,000 Elizabeth Slover DNRF None Robin Wehbe DNRF None MANAGER'S AND SUB-ADVISERS' COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: I-13 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid CSPMMF $236,888 $236,888 $0 $215,860 $215,860 $0 $257,147 $257,147 $0 CSTMMF $375,371 $375,371 $0 $409,421 $409,421 $0 $483,916 $483,916 $0 DCM $53,248,889 $25,313,773 $27,935,116 $54,439,256 $8,239,182 $46,200,074 $56,959,947 $13,983,868 $42,976,079 DGCM $32,868,448 $25,315,802 $7,552,646 $36,715,743 $15,424,011 $21,291,732 $42,668,618 $23,455,744 $19,212,874 DGPCM $9,396,749 $9,038,719 $358,030 $9,442,530 $7,281,319 $2,161,211 $8,804,862 $7,951,811 $853,051 DICAF $38,753,690 $13,228,205 $25,525,485 $30,691,988 $395,541 $30,296,447 $41,866,154 $759,599 $41,106,555 DIPMMF $8,420,863 $312,288 $8,108,575 $8,476,789 $252,925 $8,223,864 $10,147,226 $268,964 $9,878,262 DIPPMMF $1,212,320 $1,212,320 $0 $1,285,708 $1,285,708 $0 $1,158,101 $1,158,101 $0 DMCMP $850,661 $850,661 $0 $1,531,961 $887,292 $644,669 $1,827,368 $1,019,544 $807,824 DSIMBF $2,554,166 $554,844 $1,999,322 $2,919,117 $280,497 $2,638,620 $2,739,028 $0 $2,739,028 DNYMCM $859,584 $859,584 $0 $986,831 $683,140 $303,691 $1,407,300 $805,394 $601,906 DTECM $4,418,584 $3,585,525 $833,059 $4,939,221 $1,952,624 $2,986,597 $5,629,894 $2,012,265 $3,617,629 DCAAMT $918,431 $918,431 $0 $897,829 $828,268 $69,561 $766,890 $482,283 $284,607 DNYAMT $225,312 $225,312 $0 $286,045 $226,252 $59,793 $313,103 $251,532 $61,571 DTACM $36,555,979 $33,494,613 $3,061,366 $37,434,261 $24,009,302 $13,424,959 $30,864,938 $27,357,914 $3,507,024 DTPCM $68,996,653 $68,996,653 $0 $57,035,249 $57,035,249 $0 $47,239,366 $47,239,366 $0 DIASF $795,768 $0 $795,768 $1,141,102 $0 $1,141,102 $938,177 $0 $938,177 DITIF $4,758,733 $188,135 $4,570,598 $5,266,511 $54,718 $5,211,793 $5,072,250 $0 $5,072,250 DSTIF $1,240,486 $590,781 $649,705 $1,254,668 $488,090 $766,578 $1,294,966 $0 $1,294,966 DNRF $382,983 $119,764 $263,219 $212,391 $88,733 $123,658 $190,499 $59,095 $131,404 DSBEMEF $5,871 $5,871 $0 $0 $0 $0 $0 $0 $0 DSBGEF $11,260 $11,260 $0 $0 $0 $0 $0 $0 $0 DSBUSEF $2,222 $2,222 $0 $0 $0 $0 $0 $0 $0 WDMMF $1,208,866 $1,208,866 $0 $1,408,506 $1,408,506 $0 $1,657,813 $1,657,813 $0 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DIRMF $4,306,890 $2,377,795 $1,929,095 $4,307,122 $84,720 $4,222,402 $7,199,375 $85,530 $7,113,845 DIRTF $1,700,637 $1,700,637 $0 $1,756,683 $87,865 $1,668,818 $2,021,092 $676,757 $1,344,335 DIRTPF $1,152,797 $1,152,797 $0 $1,184,450 $651,403 $533,047 $1,360,273 $768,729 $591,544 DLA 1 $4,305,595 $4,305,595 $0 $11,567,285 $11,437,508 $129,777 $22,019,827 $20,153,414 $1,866,413 DF 2 $7,891,236 $0 $7,891,236 $6,573,652 $0 $6,573,652 $6,637,722 $0 $6,637,722 SDBF $588,525 $322,166 $266,359 $751,962 $51,059 $700,903 $871,236 $0 $871,236 1 As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate: .50% up to $1.5 billion; .48% between $1.5 billion and $2 billion; .47% between $2 billion and $2.5 billion; and .45% over $2.5 billion. 2 As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate: .65% up to $1.5 billion; .625% between $1.5 billion and $2 billion; .60% between $2 billion and $2.5 billion; and .55% over $2.5 billion. The contractual fee rates paid by the Manager to a fund's portfolio allocation manager or Sub-Adviser(s), if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund's average daily net assets): I-14 Fund Portfolio Allocation Manager/Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DSBEMEF Mellon Capital Management * N/A DSBGEF Mellon Capital Management ** N/A DSBUSEF Mellon Capital Management *** N/A * The aggregate annual fee payable to the Manager and Mellon Capital Management is .60% of the value of the fund's average daily net assets. ** The aggregate annual fee payable to the Manager and Mellon Capital Management is .45% of the value of the fund's average daily net assets. *** The aggregate annual fee payable to the Manager and Mellon Capital Management is .35% of the value of the fund's average daily net assets. SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year DSIMBF Total commissions (A shares) $7,277 $13,535 $5,584 Commission amount retained $4,183 $3,142 $2,951 Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 DTCF Total commissions (A shares) $26,249 $49,100 $7,984 Commission amount retained $2,978 $8,256 $5,266 Total CDSCs $51 $113 $984 CDSC amount retained $51 $113 $984 DITIF Total commissions (A shares) $123,718 $105,071 $32,620 Commission amount retained $1,230 $9,015 $12,118 Total CDSCs $1,295 $3,696 $10,675 CDSC amount retained $1295 $3,696 $10,675 DSTIF Total commissions (A shares) N/A N/A N/A Commission amount retained N/A N/A N/A Total CDSCs N/A N/A $34 CDSC amount retained N/A N/A $34 DNRF Total commissions (A shares) $96,696 $104,521 $19,687 Commission amount retained $23,049 $10,277 $4,106 Total CDSCs $8,530 $35 $258 CDSC amount retained $8,530 $35 $258 I-15 The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: Fund Plan Class Amount Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount CSPMMF 12b-1 Class C $60,307 N/A N/A $60,307 Class D $207,794 N/A N/A $207,794 Administration Class B $217,310 N/A N/A $217,310 Class C $60,307 N/A N/A $60,307 Class D $79,921 N/A N/A $79,921 Omnibus Class A $93,873 N/A N/A $93,873 Class B $86,924 N/A N/A $86,924 Class C $24,123 N/A N/A $24,123 Class D $31,968 N/A N/A $31,968 CSTMMF 12b-1 Class C $23,140 N/A N/A $23,140 Class D $3,043 N/A N/A $3,043 Administration Class B $380,516 N/A N/A $380,516 Class C $23,139 N/A N/A $23,139 Class D $1,170 N/A N/A $1,170 Omnibus Class A $213,347 N/A N/A $213,347 Class B $152,303 N/A N/A $152,303 Class C $9,253 N/A N/A $9,253 Class D $468 N/A N/A $468 DCM Services Plan Administrative $1,291,822 N/A N/A $1,291,822 Agency $95,158 N/A N/A $95,158 Investor $6,043,006 N/A N/A $6,043,006 Participant $3,324,827 N/A N/A $3,324,827 Shareholder Services Plan Institutional $352,179 N/A N/A $352,179 DGCM Services Plan Administrative $724,388 N/A N/A $724,388 Agency $60,607 N/A N/A $60,607 Investor $4,630,846 N/A N/A $4,630,846 Participant $810,420 N/A N/A $810,420 Shareholder Services Plan Institutional $219,714 N/A N/A $219,714 DGPCM Services Plan Administrative $541,836 N/A N/A $541,836 Agency $8,429 N/A N/A $8,429 Investor $1,373,911 N/A N/A $1,373,911 I-16 Participant $845,794 N/A N/A $845,794 Shareholder Services Plan Institutional $44,222 N/A N/A $44,222 DICAF Service Plan Administrative Advantage $368,890 N/A N/A $368,890 Participant Advantage $278,731 N/A N/A $278,731 Investor Advantage $34,730 N/A N/A $34,730 DIPMMF Service Plan Reserve $329,863 N/A N/A $329,863 DIPPMMF None N/A N/A N/A N/A N/A DIRMF Service Plan Hamilton $723,149 N/A N/A $723,149 Agency $22,021 N/A N/A $22,021 Premier $1,247,029 N/A N/A $1,247,029 Classic $1,017,645 N/A N/A $1,017,645 DIRTF Service Plan Hamilton $81,252 N/A N/A $81,252 Agency $4,849 N/A N/A $4,849 Premier $2,054,124 N/A N/A $2,054,124 Classic $1,168,253 N/A N/A $1,168,253 DIRTPF Service Plan Hamilton $4,824 N/A N/A $4,824 Premier $1,051,626 N/A N/A $1,051,626 DIASF Shareholder Services Plan Investor $74,643 N/A N/A $74,643 DITIF Distribution Plan Class C $226,905 N/A N/A $226,905 Shareholder Services Plan Class A $1,912,179 N/A N/A $1,912,179 Class C $75,635 N/A N/A $75,635 DSTIF Shareholder Services Plan Class D $494,953 N/A N/A $494,953 Class P $1,552 N/A N/A $1,552 DLA Shareholder Services Plan Class 1 $1,788,284 N/A N/A $1,788,284 DMCMP Services Plan Administrative $75,923 N/A N/A $75,923 Agency $1 N/A N/A $1 Investor $459,852 N/A N/A $459,852 Participant $64,122 N/A N/A $64,122 Shareholder Services Plan Institutional $7,032 N/A N/A $7,032 DNYMCM Services Plan Administrative $8,605 N/A N/A $8,605 Investor $745,370 N/A N/A $745,370 Participant $15,447 N/A N/A $15,447 I-17 Shareholder Services Plan Institutional $2,343 N/A N/A $2,343 DNRF Distribution Plan Class C $25,585 N/A N/A $25,585 Shareholder Services Plan Class A $85,298 N/A N/A $85,298 Class C $8,529 N/A N/A $8,529 DSBEMEF Distribution Plan Class C $92 N/A N/A $92 Shareholder Services Plan Class A $31 N/A N/A $31 Class C $30 N/A N/A $30 DSBGEF Distribution Plan Class C $95 N/A N/A $95 Shareholder Services Plan Class A $31 N/A N/A $31 Class C $32 N/A N/A $32 DSBUSEF Distribution Plan Class C $96 N/A N/A $96 Shareholder Services Plan Class A $35 N/A N/A $35 Class C $32 N/A N/A $32 DSIMBF Service Plan Class D $421,774 N/A N/A $421,774 Shareholder Services Plan Class A $149,876 N/A N/A $149,876 SDBF Service Plan Class D $329 N/A N/A $329 Shareholder Services Plan Class Z $110,471 N/A N/A $110,471 DTECM Services Plan Administrative $64,080 N/A N/A $64,080 Investor $1,069,560 N/A N/A $1,069,560 Participant $139,775 N/A N/A $139,775 Shareholder Services Plan Institutional $336,638 N/A N/A $336,638 DCAAMT Services Plan Administrative $2,666 N/A N/A $2,666 Investor $593,871 N/A N/A $593,871 Participant $140,337 N/A N/A $140,337 Shareholder Services Plan Institutional $221 N/A N/A $221 DNYAMT Services Plan Administrative $4,421 N/A N/A $4,421 Classic $7,803 N/A N/A $7,803 Investor $77,027 N/A N/A $77,027 Shareholder Services Plan Institutional $308 N/A N/A $308 I-18 DTACM Services Plan Administrative $623,288 N/A N/A $623,288 Agency $17,134 N/A N/A $17,134 Investor $5,867,098 N/A N/A $5,867,098 Participant $2,130,107 N/A N/A $2,130,107 Select $43,241 N/A N/A $43,241 Service $61,577 N/A N/A $61,577 Premier $83,326 N/A N/A $83,326 Shareholder Services Plan Institutional $191,367 N/A N/A $191,367 DTPCM Services Plan Administrative $650,716 N/A N/A $650,716 Agency $19,493 N/A N/A $19,493 Investor $9,305,973 N/A N/A $9,305,973 Participant $12,130,658 N/A N/A $12,130,658 Shareholder Services Plan Institutional $27,884 N/A N/A $27,884 WDMMF Shareholder Services Plan $655,760 N/A N/A $655,760 DF None N/A N/A N/A N/A N/A DTCF Distribution Plan Class C $38,738 N/A N/A $38,738 Shareholder Services Plan Class A $52,287 N/A N/A $52,287 Class C $12,913 N/A N/A $12,913 Class Z $222,850 N/A N/A $222,850 I-19 OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable. The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DITIF $13.94 4.50% of offering price (4.71% of NAV per share) $0.66 $14.60 DNRF $31.73 5.75% of offering price (6.10% of NAV per share) $1.94 $33.67 DSBEMEF $11.99 5.75% of offering price (6.10% of NAV per share) $0.73 $12.72 DSBGEF $12.46 5.75% of offering price (6.10% of NAV per share) $0.76 $13.22 DSBUSEF $12.77 5.75% of offering price (6.10% of NAV per share) $0.78 $13.55 DSIMBF $13.05 2.5% of offering price (2.6% of NAV per share) $0.33 $13.38 DTCF $14.82 5.75% of offering price (6.10% of NAV per share) $0.90 $15.72 RATINGS OF MUNICIPAL OBLIGATIONS (money market funds) The average distribution of investments (at value) in Municipal Obligations (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Obligations was as follows: Fitch Moody's S&P DMCMP DNYMCM DTECM DCAAMT DNYAMT F-1+/F-1 VMIG 1/MIG 1, P-1 SP-1+/SP-1, A1+/A1 85.9% 77.5% 96.1% 97.0% 71.7% F-2+/F-2 VMIG 2/MIG 2, P-2 SP-2+/SP-2, A2+/A2 5.6% 6.0% - 1.9% 8.8% AAA/AA Aaa/Aa AAA/AA 3.6% 3.6% 3.9% 0.5% 1.0% Not Rated Not Rated Not Rated 4.9% * 12.9% * - 0.6% * 18.5% * Total 100.0% 100.0% 100.0% 100.0% 100.0% * Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the F-1/MIG 1/SP-1/rating category. I-20 RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DSIMBF AAA Aaa AAA 22.2% AA Aa AA 46.3% A A A 24.6% BBB Baa BBB 5.5% BB Ba BB 0.5% B B B 0.0% CCC Caa CCC 0.0% CC Ca CC 0.0% F-1/F-1+ VMIG 1/MIG 1/P-1 SP-1/A-1 0.9% Not Rated Not Rated Not Rated 0.0% Total 100.0% RATINGS OF CORPORATE DEBT SECURITIES The average distribution of investments (at value) in corporate debt securities (excluding any preferred stock, convertible preferred stock or convertible bonds) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in corporate debt securities was as follows: Fitch Moody's DITIF DSTIF AAA Aaa 72.2% 58.9% AA Aa 6.1% 4.1% A A 14.5% 13.3% BBB Baa 25.6% 19.6% BB Ba 3.0% 2.2% B B 1.3% 1.3% CCC Caa 0.0% 0.0% Not Rated Not Rated 0.0% 0.1% 2 Total 122.7% 1 99.5% 1 The fund also held convertible bonds rated BBB/Baa (0.2%). 2 These securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating category: BBB/Baa (0.1%). SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act. Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year: (1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities. The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer CSPMMF Credit Agricole Cheuvreux North America, Inc. $15,000,000 I-21 Fund Regular Broker or Dealer Aggregate Value Per Issuer Bank of Nova Scotia $15,000,000 RBS Securities Inc. $12,000,000 RBC Capital Markets, LLC $5,000,000 Credit Suisse (USA) Inc. $5,000,000 CSTMMF N/A N/A DCM RBS Securities Inc. $780,000,000 RBC Capital Markets, LLC $50,000,000 Barclays Capital Inc. $663,000,000 Lloyds Securities Inc. $1,000,000,000 Deutsche Bank Securities Inc. $400,000,000 Rabo Securities USA, Inc. $939,412,000 Credit Agricole Cheuvreux North America, Inc. $2,240,000,000 DGCM Cowen & Company, LLC $1,425,000,000 RBC Capital Markets, LLC $550,000,000 Bank of Nova Scotia $500,000,000 Deutsche Bank Securities Inc. $55,000,000 Barclays Capital Inc. $85,000,000 J.P. Morgan Securities LLC $150,000,000 DGPCM N/A N/A DICAF N/A N/A DIPMMF Bank of Nova Scotia $350,000,000 Credit Agricole Cheuvreux North America, Inc. $300,000,000 Lloyds Securities Inc. $300,000,000 Barclays Capital Inc. $291,000,000 UBS Securities LLC $150,000,000 RBS Securities Inc. $100,000,000 DIPPMMF RBS Securities Inc. $170,000,000 Credit Agricole Cheuvreux North America, Inc. $55,000,000 Lloyds Securities Inc. $55,000,000 DIRMF RBC Capital Markets, LLC $125,000,000 Lloyds Capital Markets Corp. $140,000,000 Barclays Capital Inc. $115,988,000 HSBC Securities (USA) Inc. $65,000,000 DIRTF Citigroup Inc. $100,000,000 Barclays Capital Inc. $75,000,000 Deutsche Bank Securities Inc. $150,000,000 Goldman, Sachs & Co. $76,000,000 DIRTPF N/A N/A DIASF N/A N/A I-22 Fund Regular Broker or Dealer Aggregate Value Per Issuer DITIF J.P. Morgan Securities LLC $11,445,000 Citigroup Inc. $7,036,000 Bank of America NA $13,673,000 Morgan Stanley $12,183,000 Goldman, Sachs & Co. $13,571,000 HSBC Securities (USA) Inc. $4,867,000 Credit Suisse (USA) Inc. $117,000 DSTIF Citigroup Inc. $2,388,000 Bank of America NA $4,022,000 Goldman, Sachs & Co. $4,115,000 J.P. Morgan Securities LLC $3,932,000 Morgan Stanley $3,512,000 Credit Suisse (USA) Inc. $116,000 DLA HSBC Securities (USA) Inc. $40,000,000 RBC Securities Inc. $15,000,000 Citigroup Inc. $35,000,000 Credit Suisse (USA) Inc. $30,000,000 Barclays Capital Inc. $64,991,000 UBS Securities LLC $35,000,000 Credit Agricole Cheuvreux North America, Inc. $35,000,000 DMCMP N/A N/A DNYMCM N/A N/A DNRF N/A N/A DSBEMEF N/A N/A DSBGEF Bank of America NA $62,000 UBS Securities LLC $27,000 DSBUSEF N/A N/A DSIMBF N/A N/A SDBF Bank of America NA $2,209,000 Goldman, Sachs & Co. $1,613,000 J.P. Morgan Securities LLC $987,000 Morgan Stanley $1,060,000 DTECM RBC Capital Markets, LLC $62,000,000 DCAAMT N/A N/A DNYAMT N/A N/A DTACM Credit Agricole Cheuvreux North America, Inc. $2,115,000,000 Cowen & Company, LLC $1,425,000,000 I-23 Fund Regular Broker or Dealer Aggregate Value Per Issuer RBC Securities Inc. $700,000,000 TD Wealth Management Services Inc. $425,000,000 RBC Capital Markets Corp. $400,000,000 Credit Suisse (USA) Inc. $250,000,000 Bank of Nova Scotia $200,000,000 Citigroup Inc. $140,000,000 Deutsche Bank Securities Inc. $125,000,000 DTPCM N/A N/A WDMMF Credit Agricole Cheuvreux North America, Inc. $10,000,000 Lloyds Securities Inc. $10,000,000 DF J.P. Morgan Securities LLC $33,304,000 Wells Fargo & Co. $32,202,000 Bank of America NA $37,144,000 Citigroup Inc. $21,296,000 DTCF N/A N/A I-24 COMMISSIONS The approximate aggregate amounts of commissions paid by each fund for brokerage commissions for its last three fiscal years, none of which was paid to Affiliated Brokers, * were as follows: Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Commissions Commissions Commissions CSPMMF $0 $0 $0 CSTMMF $0 $0 $0 DCM $0 $0 $0 DGCM $0 $0 $0 DGPCM $0 $0 $0 DICAF $0 $0 $0 DIPMMF $0 $0 $0 DIPPMMF $0 $0 $0 DMCMP $0 $0 $0 DNYMCM $0 $0 $0 DSIMBF $0 $0 $0 DTCF $76,461 $117,982 $162,145 DTECM $0 $0 $0 DCAAMT $0 $0 $0 DNYAMT $0 $0 $0 DTACM $0 $0 $0 DTPCM $0 $0 $0 DIASF $0 $0 $0 DITIF $26,671 $23,132 $6,145 DSTIF $7,146 $11,102 $8,375 DNRF $84,933 $13,385 $15,636 DSBEMEF $5,730 N/A N/A DSBGEF $4,265 N/A N/A DSBUSEF $430 N/A N/A WDMMF $0 $0 $0 Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Commissions Commissions Commissions DIRMF $0 $0 $0 DIRTF $0 $0 $0 DIRTPF $0 $0 $0 DLA $0 $0 $0 DF $783,165 $697,804 $1,176,427 SDBF $986 $242 $258 * Although no commissions were paid to Affiliated Brokers directly, unaffiliated brokers cleared transactions through clearing brokers affiliated with BNY Mellon. The funds paid no fees directly to affiliated clearing brokers. The following table provides an explanation of any material difference in the commissions paid by a fund in either of the two fiscal years preceding the last fiscal year. I-25 Fund Reason for Any Material Difference in Commissions CSPMMF N/A CSTMMF N/A DCM N/A DGCM N/A DGPCM N/A DICAF N/A DIPMMF N/A DIPPMMF N/A DIRMF N/A DIRTF N/A DIRTPF N/A DIASF N/A DITIF N/A DSTIF N/A DLA N/A DMCMP N/A DNYMCM N/A DNRF The fund's assets and portfolio turnover increased from 2012 to 2014. DSBEMEF The fund commenced operations in 2014 DSBGEF The fund commenced operations in 2014 DSBUSEF The fund commenced operations in 2014 DSIMBF N/A SDBF N/A DTECM N/A DCAAMT N/A DNYAMT N/A DTACM N/A DTPCM N/A WDMMF N/A DF N/A DTCF The fund decreased trading activity from 2012 to 2014. The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions related to such transactions were as follows: Fund Transactions Related Commissions CSPMMF $0 N/A CSTMMF $0 N/A DCM $0 N/A DICAF $0 N/A DIPMMF $0 N/A DIPPMMF $0 N/A DIRMF $0 N/A DIRTF $0 N/A DIRTPF $0 N/A DIASF $0 N/A I-26 Fund Transactions Related Commissions CSPMMF $0 N/A CSTMMF $0 N/A DCM $0 N/A DICAF $0 N/A DIPMMF $0 N/A DIPPMMF $0 N/A DIRMF $0 N/A DIRTF $0 N/A DIRTPF $0 N/A DITIF $0 N/A DSTIF $0 N/A DLA $0 N/A DMCMP $0 N/A DNYMCM $0 N/A DNRF $46,601,461 $66,117 DSBEMEF N/A N/A DSBGEF N/A N/A DSBUSEF N/A N/A DSIMBF $0 N/A DTECM $0 N/A DCAAMT $0 N/A DNYAMT $0 N/A DTACM $0 N/A DTPCM $0 N/A WDMMF $0 N/A DF $798,791,924 $566,856 SDBF $0 N/A DTCF $213,755,995 $15,565 PORTFOLIO TURNOVER VARIATION (not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus. The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DIASF N/A DITIF N/A DSTIF The fund increased trading activity as a result of the market environment. DNRF Trading activity increased due to an increase in assets and the price direction of commodities. DSIMBF N/A SDBF N/A DF N/A DTCF N/A I-27 SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Date Fund Class Name & Address Percent Owned August 4, 2014 CSPMMF Class A Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 69.5311% National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 30.3235% Class B Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 44.1986% Citizens Investment Services Corp-Sweep PA Citizens Bank Cash Management Op. Attn: Jennifer Costa 1 Citizens Drive
